UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment Number 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 10, 2007 Date of Report (Date of earliest event reported) Colonial Commercial Corp. (Exact name of Registrant as Specified in Charter) NEW YORK 1-6663 11-2037182 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 275 WAGARAW ROAD, HAWTHORNE, NEW JERSEY 07506 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: 973-427-8224 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment Number 1 is being filed to amend the Current Report on Form 8-K originally filed by Colonial Commercial Corp. (the “Company”) with the Securities and Exchange Commission on September 14, 2007 to provide the information required by Item 9.01(a) and (b) of Form 8-K, relating to the September 10, 2007 acquisition of the assets of S&A Supply, Inc. (“S&A Supply”).The information previously reported and the exhibits previously filed in Items 1.01, 2.01, 2.03 and 9.01(d) of the original filing are incorporated by reference into this Amendment. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements of businesses acquired Exhibit 99.01 The audited financial statements of S&A Supply for the year ended December 31, 2006 are incorporated by reference herein and include the following: (i) Independent Auditor’s Report (ii) Balance Sheet (iii) Statement of Income (iv) Statement of Retained Earnings (v) Statement of Cash Flows (vi) Notes to Financial Statements Exhibit 99.02 The unaudited financial statements of S&A Supply for the six months ended June 30, 2007 and 2006 are incorporated by reference herein and include the following: (i) Statement of Operations (ii) Statement of Cash Flows (iii) Notes to Financial Statements (b) Pro forma financial information Exhibit 99.03 The unaudited pro forma condensed consolidated statements of operations of the Company and S&A Supply are incorporated by reference herein and include the following: (i) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 (ii) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2007 (c) Not applicable (d) Exhibits Exhibit No. Description 99.01 Audited financial statements of S&A Supply, Inc. for the year ended December 31, 2006, filed herewith. 99.02 Unaudited financial statements of S&A Supply, Inc. for the six months ended June 30, 2007 and 2006, filed herewith. 99.03 Unaudited pro forma condensed consolidated statements of operations of Colonial Commercial Corp. and S&A Supply, Inc., filed herewith: (i) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 (ii) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLONIAL COMMERCIAL CORP. (Registrant) Date: November 23, 2007 /s/ William Salek William Salek Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description 99.01 Audited financial statements of S&A Supply, Inc. for the year ended December 31, 2006, filed herewith. 99.02 Unaudited financial statements of S&A Supply, Inc. for the six months ended June 30, 2007 and 2006, filed herewith. 99.03 Unaudited pro forma condensed consolidated statements of operations of Colonial Commercial Corp. and S&A Supply, Inc., filed herewith: (i) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2006 (ii) Unaudited Pro Forma Condensed Consolidated Statement of Operations for the nine months ended September 30, 2007
